United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Chicago, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1101
Issued: August 3, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 25, 2017 appellant filed a timely appeal from a March 30, 2017 nonmerit
decision of the Office of Workers’ Compensation Program (OWCP). As more than 180 days
elapsed from OWCP’s last merit decision, dated August 2, 2016, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of the claim.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence to OWCP after the March 30, 2017 decision was
issued. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, the Board lacks jurisdiction to review this additional evidence. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On May 22, 2012 appellant, then a 46-year-old mail handler, filed an occupational
disease claim (Form CA-2), alleging that she developed tendinosis of the supraspinatus tendon
due to her federal duties. She indicated that she first became aware of her condition and
attributed it to her federal employment on June 11, 2011. OWCP initially accepted the claim for
left shoulder disorder of bursae and tendons, and authorized left shoulder arthroscopic
subacromial decompression performed by Dr. Daniel P. Mass, a Board-certified orthopedic
surgeon, on August 3, 2012. It also accepted acromioclavicular (AC) arthropathy of the left
shoulder and recurrences of disability beginning October 25, 2011 and October 26, 2013, and
expanded the claim to include left shoulder AC arthropathy. Appellant returned to part-time,
limited-duty work on November 27, 2013. On March 3, 2014 she underwent a left shoulder
arthroscopic capsular release and arthroscopic subacromial decompression, which was also
performed by Dr. Mass. On December 20, 2014 appellant returned to work in a full-time,
limited-duty capacity.
Appellant stopped work on February 11, 2015, and later filed several claims for
compensation (Form CA-7) for temporary total disability beginning February 11, 2015. She
submitted February 12 and 26, 2015 work excuses, and a March 4, 2015 report from Dr. Mass
who diagnosed left shoulder adhesive capsulitis and advised that she was disabled for work
because her right shoulder was aggravated by nonuse of the left shoulder after surgery.
By decision dated April 8, 2015, OWCP denied appellant’s claimed recurrence of
disability beginning February 11, 2015 because the medical evidence of record failed to establish
that her accepted condition(s) materially changed/worsened to the point that she was unable to
work at all.
OWCP subsequently paid appellant wage-loss compensation beginning April 18, 2015
because the employing establishment was unable to accommodate her work restrictions. It
placed her on the periodic compensation rolls effective May 31, 2015.
On January 27, 2016 appellant requested reconsideration of the April 8, 2015 decision
and argued that the medical evidence of record and her request for surgery established her
disability for the period claimed. i.e., commencing February 11, 2015. She further indicated that
she had not been back to work since February 11, 2015 and her condition remained the same.
By decision dated August 2, 2016, OWCP denied modification of its April 8, 2015
decision denying appellant’s claim for disability compensation for the period February 11 to
April 17, 2015. It found that the medical evidence of record failed to establish that she was
totally disabled for the period claimed.
On October 20, 2016 appellant requested reconsideration for a second time. She
submitted reports dated September 7 and December 7, 2016, and March 9, 2017 from

2

Dr. Salman A. Chaudri, an orthopedic surgeon, who indicated that she was injured on June 11,
2011 and continued to be totally disabled for work due to her pain.3
Appellant also submitted an October 13, 2016 report from Dr. Mass who indicated that
appellant was seen for work-related pain in both shoulders during the time period February 11 to
March 4, 2015. Dr. Mass reported that she had been examined during this period and he found
that her level of pain, as well as her range of motion, might require surgery, which she did not
want and OWCP wanted more specific reasoning as to why she was unable to work at that time.
He opined that appellant was unable to work during the period claimed because of her secondary
pain and decreased range of motion, which precluded work.
By decision dated March 30, 2017, OWCP denied appellant’s request for reconsideration
without a merit review because she failed to advance a relevant legal argument or submit any
relevant and pertinent new evidence.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.4 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.5 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is
sought.6 A timely application for reconsideration, including all supporting documents, must set
forth arguments and contain evidence that either: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
considered by OWCP.7 When a timely application for reconsideration does not meet at least one
of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.8

3

In April 2015, OWCP recognized Dr. Chaudri as appellant’s current treating physician. Dr. Chaudri first
examined appellant on April 20, 2015.
4

This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment
of compensation at any time on [his/her] own motion or on application.” 5 U.S.C. § 8128(a).
5

20 C.F.R. § 10.607.

6

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
“received” by OWCP within one year of OWCP decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the “received date” in the Integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
7

20 C.F.R. § 10.606(b)(3).

8

Id. § 10.608(a), (b).

3

ANALYSIS
In support of her October 20, 2016 reconsideration request, appellant submitted a new
medical report dated October 13, 2016 from Dr. Mass who indicated that appellant was seen for
work-related pain in both shoulders from February 11 to March 4, 2015. Dr. Mass reported that
appellant had been examined during this period and he found that her level of pain, as well as her
range of motion, might require surgery. He opined that she was unable to work during the period
claimed because of her secondary pain and decreased range of motion. Dr. Mass’ opinion
directly addressed the basis upon which OWCP denied appellant’s claim as it addressed the issue
of causal relationship between her condition and her claim for disability compensation for the
period February 11 to April 17, 2015. For these reasons, the Board finds that his October 13,
2016 report constituted relevant and pertinent new evidence not previously considered by
OWCP. As it meets one of the standards for obtaining a merit review of appellant’s case, the
Board finds that OWCP improperly denied appellant’s request. Appellant is entitled to a merit
review.
The Board has held that, in support of a request for reconsideration, a claimant is not
required to submit all evidence which may be necessary to discharge his or her burden of proof.
He or she need only submit relevant and pertinent evidence not previously considered by
OWCP.9 Therefore, the Board will reverse OWCP’s March 30, 2017 decision denying
appellant’s request for reconsideration and will remand the case for a merit review. After such
further development of the evidence as might be necessary, OWCP shall issue an appropriate
decision.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

9

See Helen E. Tschantz, 39 ECAB 1382 (1988).

4

ORDER
IT IS HEREBY ORDERED THAT the March 30, 2017 decision of the Office of
Workers’ Compensation Programs is set aside, and the case remanded to OWCP for further
action consistent with this decision.
Issued: August 3, 2017
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

